Order issued January 25, 2013




                                          In The
                                Qtuurt uf pnats
                      3JTiftI! ktnrt øf ixa at Iattu


                                   No. 05-11-01543-CR


                           ERIC GLENN BROWN, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellec


                                       ORDER

                        Before Justices Bridges, O’Neill, and Murphy

      Based on the Court’s opinion of this date, we GRANT the September 6, 2012 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant.        We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Eric Glenn Brown, No. 1760826, Torres Unit. 125 Private Road 4303, Hondo, Texas, 78861.


                                                                  7—
                                                   DAVID L. BRIDGE
                                                   JUSTICE